Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 8/27/14 and the RCE filed 4/21/21.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Amendment was performed to fix a minor typo as noted below.
	Please amend claim 17 by replacing the word, “the” in the phrase “the second data center site” with the word, “a”, so that it reads, “a second data center site”.
 
Reason for Allowance
2.	Claims 1-4, 6-11, 13-17 and 19-20 are allowed.  Independent claims 1, 8, 15 and dependent claims 2-4, 6-7, 9-11, 13-14, 16-17 and 19-20 are allowable because of the following reason:   
Applicants' independent claims recite limitations that clearly and distinctly distinguish from the teachings of the prior art. More specifically, the prior art fails to particularly teach or suggest the combination and sequence of steps of independent claim 1, and similarly recited in independent claims 8 and 18 as a whole and of a local connection of an endpoint identifier ("EID") corresponding to a virtual machine ("VM"), where the EID relocated from a second network to the first network, wherein the first network element detects the EID at least by comparing a source in a packet header from the EID with a range of prefixes enabled to roam; receiving, by the first network 
Since the closest prior art and the remaining cited art taken alone or in combination fails to particularly teach or suggest the combination or sequence of steps of independent claim 1 and similarly recited in independent claims 8 and 15, then independent claim 1, 8, 15 and their respective dependent claims 2-4, 6-7, 9-11, 13-14, 16-17 and 19-20 are allowable.  

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARDS whose telephone number is (571)270-71767176.  The examiner can normally be reached on Mon-Thurs 7:00 am-5:30 pm.

5.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        May 7, 2021